                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

ROCKY JAY ROBERT REYNOLDS,                    )
    Plaintiff,                                )       Civil Case No. 7:19-cv-00485
v.                                            )
                                              )       MEMORADNUM OPINION
TYLER PATRICK ADAMS/                          )
GREG BAKER FIRM                               )       By: Norman K. Moon
    Defendants.                               )       Senior United States District Judge

       Plaintiff Rocky Jay Roberts Reynolds, an inmate proceeding pro se, filed this action

pursuant to 42 U.S.C. § 1983. Reynolds has sought leave to proceed in forma pauperis. Upon

review of the complaint pursuant to 28 U.S.C. § 1915(e)(2), I conclude that it fails to state a

claim under federal law and instead asserts a frivolous claim. To the extent the complaint

adequately alleges any state-law claims, I will decline to exercise supplemental jurisdiction over

those claims.

       In his brief complaint, Reynolds asserts claims under 42 U.S.C. § 1983 against the

attorney who is representing Reynolds in a criminal action and against that attorney’s law firm.

Reynolds’s allegations stem from his disagreements with counsel over continuances and

counsel’s request to the court to send Reynolds for a mental evaluation. Reynolds also accuses

his attorney of lying to the judge, lying to him, and “maybe shar[ing] info,” presumably with the

prosecutor. (Dkt. No. 1 at 2.)

        “To state a claim under § 1983[,] a plaintiff must allege the violation of a right secured

by the Constitution and laws of the United States, and must show that the alleged deprivation

was committed by a person acting under color of state law.” Loftus v. Bobzien, 848 F.3d 278,

284–85 (4th Cir. 2017) (internal quotation marks omitted). As the Fourth Circuit has explained,

                [t]o implicate 42 U.S.C. § 1983, conduct must be “fairly attributable
                to the State.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937, 102
               S. Ct. 2744, 73 L.Ed.2d 482 (1982); see also Rendell–Baker v.
               Kohn, 457 U.S. 830, 838, 102 S. Ct. 2764, 73 L.Ed.2d 418 (1982)
               (observing that § 1983’s “under color” of law requirement is
               equivalent to the “state action” requirement of the Fourteenth
               Amendment (citing United States v. Price, 383 U.S. 787, 794 n.7, 86
               S. Ct. 1152, 16 L.Ed.2d 267 (1966))). The person charged must
               either be a state actor or have a sufficiently close relationship with
               state actors such that a court would conclude that the non-
               state actor is engaged in the state’s actions. See, e.g., Edmonson v.
               Leesville Concrete Co., 500 U.S. 614, 620, 111 S. Ct. 2077, 114
               L.Ed.2d 660 (1991) (“Although the conduct of private parties lies
               beyond the Constitution’s scope in most instances, governmental
               authority may dominate an activity to such an extent that its
               participants must be deemed to act with the authority of the
               government and, as a result, be subject to constitutional
               constraints”)[.]

DeBauche v. Trani, 191 F.3d 499, 506 (4th Cir. 1999); see also Cox v. Duke Energy Inc., 876 F.3d

625, 632 (4th Cir. 2017) (relying on DeBauche and summarizing same principles).

       In his complaint, Reynolds names only private parties as defendants, and he offers no

facts to suggest that the state has dominated the conduct of his attorney or his attorney’s law firm

so as to convert defendants’ actions into state action. Put differently, his complaint offers no

facts to suggest that the defendants have acted “under color of state law.” Moreover, the

Supreme Court has been clear that the representation of a criminal defendant is not an act taken

under color of state law, even where the attorney is a public defender. See Polk Cty. v. Dodson,

454 U.S. 312, 325 (1981) (“[A] public defender does not act under color of state law when

performing a lawyer’s traditional functions as counsel to a defendant in a criminal proceeding.”).

       Thus, Reynolds’s claim under § 1983 is frivolous and must be dismissed with prejudice.

See Neitzke v. Williams, 490 U.S. 319, 327 (1989) (explaining that a claim is frivolous if it is

based upon “an indisputably meritless legal theory,” alleges “infringement of a legal interest

which clearly does not exist,” or its “factual contentions are clearly baseless”). My conclusion

                                                  2
that the claim against defendants is frivolous is confirmed by the reasoning in Debauche itself, in

which the Fourth Circuit affirmed an award of fees after concluding that the underlying § 1983

claim against a private actor was frivolous. The Debauche court explained that both the Supreme

Court and the Fourth Circuit “‘have been very clear’ that the Constitution does not apply to

purely private actors such as the defendant, and therefore it was well-settled that a § 1983 claim

against the defendant was legally groundless.” Unus v. Kane, 565 F.3d 103, 130 (4th Cir. 2009)

(quoting Debauche, 191 F.3d at 510)). The same is true here.

       To the extent that Reynolds may have some claim against the defendants under state law,

the court declines to exercise supplemental jurisdiction over such state-law claims and will

dismiss them without prejudice, pursuant to 28 U.S.C. § 1367(c).

       An appropriate order will be entered.
                   27th
       ENTER: This ___day of February, 2020.




                                                 3
